DETAILED ACTION
This is in response to amendment to application no. 16/647,168 filed on April 13, 2022.
Claims 1-15 are presented for examination.
Claims 9-15 stand withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newsome (US Pub 2015/0188053).
In re claim 1, Newsome discloses an organic electronic device comprising one or more electrodes comprising a first electrode layer (i.e. at least 2 or 4) and a second electrode layer (i.e. 12) essentially covering the first electrode layer; and an organic semiconducting layer (i.e. 8), wherein said first electrode layer comprises a first metal, said first metal being selected from the group consisting of chromium, molybdenum, tungsten and any blend of any of these (i.e. in this case, the material is at least chromium – see at least paragraph 0100); and wherein said second electrode layer comprises a second metal, said second metal being selected from the group consisting of any metal or blend of metals suitable for electroless plating onto said first metal (i.e. in this case, the material is at least gold or silver – see at least paragraph 0100).
In re claims 2-4, Newsome discloses wherein the second metal is silver (i.e. see at least paragraph 0100).
In re claim 5, Newsome discloses wherein said one or more electrodes comprises a third electrode layer essentialy covering the second electrode layer, said third layer being a self-assembled monolayer (i.e. see at least paragraph 0087).
In re claim 7, the recitation “said organic electronic device being selected from the group consisting of organic field effect transistors (OFET), organic thin film transistors (OTFT), organic light emitting diodes (OLED), organic light emitting transistors (OLET), organic photovoltaic devices (OPV), organic photodetectors (OPD), organic solar cells, laser diodes, Schottky diodes, photoconductors and photodetectors” in the claim specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In re claim 8, the recitation “said organic electronic device being an organic field effect transistors (OFET) or an organic thin film transistors (OTFT)” in the claim specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newsome (US Pub 2015/0188053) as applied to claim 1 above, and further in view of Jesper et al (US Pub 2017/0062744).
Newsome, as discussed above, does not explicitly disclose the moieties claimed in claim 6,
However, Jesper et al discloses the use of the moieties claimed in claim 6 (i.e. see at least claim 1 of Jesper et al).
The advantage is to effectively change the work function of metal electrodes in semiconductor devices (i.e. see at least paragraph 0004).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the organic electronic device as taught by Newsome with use of one of the moieties listed in claim 6 of the instant application as taught by Jesper et al in order to effectively change the work function of metal electrodes in semiconductor devices.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the two electrodes are layered, the second electrode layer completely covers the first electrode layer, the second electrode layer directly covers the first electrode layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in response to applicant’s argument that Newsome does not disclose “a second electrode layer essentially covering the first electrode layer,” Examiner asserts that Newsome does disclose a second electrode layer (i.e. 12) essentially covering the first electrode layer (i.e. either 2 or 4) below, as shown in Figure 1. The claimed invention does not explicitly recite that the second electrode layer has to be directly above or covering the first electrode layer nor does it explicitly recite that the second electrode layer has to completely cover the first electrode layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817